Title: To John Adams from Christopher Gadsden, 11 March 1801
From: Gadsden, Christopher
To: Adams, John



Dear Sir
Charleston State of South Carolina 11th March 1801.

For five or six Years past at least, very rarely have I been seen from home (or wish’d to be) excepting at Church or Funerals, but my Duty to my Country & to our old Standbys tho’ now in my 78th, compell’d me in our late Election to take up my feeble pen again, at least to shew my good Will & Inclination, & tho’ many able Hands were not wanting, yet sorry am I to say, all our Efforts fail’d
Many well earn’d Honors have the united States confer’d on you, had they added one more, a second Invitation to the Presidency, it wou’d have been not only what your long, faithful, important & useful Services might have reasonably expected, as a public Acknowledgmt. & Concurrence wth all the World, of in your able & successful Discharge of your first Appointment, and of all your many other important Trusts, but also, what in my humble Opinion, sound Policy seem’d to dictate—God grant that the Recollection of your ungrateful Treatment may not deter truely firm, virtuous Men from venturing their Names to be held up to the public on such Elections, I am not without my Suspicions that Foreign Medlers must have had this deep political Slyness in View.
Many of our new comers cajol’d & impos’d upon by Emissaries from without, & egg’d on by a numerous or rather innumerable Tribe of young Law followers amongst ourselves, especially in the Circuits have brought on a strange Renversement in our slate, our old standers & independent Men of long well try’d Patriotism, sound Understanding & good property have now in general very little Influence in our public Matters Our too easy Admittance of Strangers has entangled us in this Evil & when or where it will end God only knows, But here my dear Sir I must confess my own Credulity & Shortsightedness who was amongst the most zealous in that over hasty & not sufficiently guarded step which we now have great Reason to lament as big with innumberable Mischiefs. Our worthy deceased Friend John Rutledge looking farther was for giving them every reasonable Protection & Encouragemt. but for admitting only their Sons born amongst us into such compleat Citizenship as to vote either at State or Congress Elections, & when unsuccessful in this point was then for extending the Time to ten years at least, had even this been carried it wou’d have given NewComers full Time to look so deliberately about them as greatly to have deter’d & hinder’d all designing Tamperors & deceivers in most of their infernal Views & mischeivous Suggestions & much better in all probability would this have been for the Peace, safety & lasting political Security of both.
You must have heard of & admir’d the open honorable Behaviour of Genl Pinckney in our State Election, that he wou’d Listen to no Proposals of Composition whatever but persisted from first to last to stand or fall with you—
I know you cannot want any Consolation in this Matter beyond your own Breast the firm well grounded Complacing there is I am sure amply sufficent to dispense with any Thing exterior—.
Long have I been led to think our Planet a mere Bedlam & the uncommonly extravagant Ravings of our own Times, especially for a few years past, & still in the hightest rant, have greatly encreas’d & confirm’d that Opinion—Look round our whirling Globe my Friend Where you will, East, West, North or South where is the Spot in which are not many thousands of these mad Lunatics, But not a few strong Symptoms seem now loudly to proclaim that this terrible catching Epidemic cannot be far from its Crisis, & when arriv’d there, our all-knowing unerring Physician always mercifully producing good from evil, & setting to rights the mad destructive Freaks of Mortals will ’tis to be hop’d in the present forlorn Distresses interfere & give such a favorable Turn to the Crisis so as to make this Bedlam-Commitment end in the Cure of all its miserable Captives
More & more happy I bless God do I every Day feel myself, to find that my Passage over this Life’s Atlantic is almost gain’d, having been in Soundings for some Time, not far from my Wish’d for Port, waiting only for a favorable Breeze from our kind Saviour to waft me to that pleasing & expected Landfal which I cheerfully & humbly hope for.
Since our Country will have it so———That Mr. Jefferson may discharge his four Years Duty with as much Faithfulness & steadiness as you have done, & as much to the Public Benefit; That in so doing he may have the constitutional Assitance & Countenance of every Citizen of the Union; & that his Public Actions may be judg’d of with Candor & Generosity, without any captious hole-picking; & above all that every tendency to cut our re-harmonizing & keeping so, may be cordially embrac’d & Zealously forwarded by all Ranks & happily effected is the constant sincere & heartfelt prayer of him who is,
with great Repect & Affection / Dr. Sir / Yr. most obedt. hble servt

Christ Gadsden